EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying report on Form 10-Q of Rider Exploration, Inc.(the “Company”) for the period ended April 30, 2011,I certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report on Form 10Q of Rider Exploration, Inc.for the period ended 4/30/11 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report on Form 10Q for the period ended 4/30/11 fairly presents, in all material respects, the financial condition and results of operations of Rider Exploration, Inc By: /s/ Steve Friberg Name: Steve Friberg Title: Principal Executive Officer, Principal Financial Officer and Director Date:
